Citation Nr: 1234983	
Decision Date: 10/10/12    Archive Date: 10/17/12

DOCKET NO.  07-04 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for a chronic disability manifested as chest pain.

2.  Entitlement to an initial compensable rating for low back strain prior to December 24, 2008.

3.  Entitlement to a rating in excess of 10 percent for low back strain from December 24, 2008.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel

INTRODUCTION

The Veteran had active duty training (ACDUTRA) from July to November 1992 and served on active duty from December 2003 to April 2005.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona, in which the RO, in relevant part, granted service connection and assigned a noncompensable rating for low back strain effective April 7, 2005, and denied service connection for chest pain.  

In a May 2012 rating decision, the RO granted a higher, 10 percent rating for low back strain from December 24, 2008.  As a higher rating for this disability is assignable before and after this date, and the Veteran is presumed to seek the maximum available benefit, the Board has characterized the appeal as encompassing both matters set forth on the title page.  See AB v. Brown, 6 Vet. App. 35, 38 (1993). 


FINDINGS OF FACT

1.  A chronic disability manifested by chest pain is not shown by the record. 

2.  From the effective date of service connection, low back strain has been manifested by chronic pain, tenderness on palpation, and painful motion; there has been no limited flexion and combined range of motion of the thoracolumbar spine has been normal or better; there has been no muscle spasm or guarding and no separately ratable neurologic manifestations. 



CONCLUSIONS OF LAW

1.  A chronic disability manifested by chest pain was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).

2.  Prior to December 24, 2008, the criteria for a 10 percent, but no higher, rating for low back strain are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2011). 

3.  From December 24, 2008, the criteria for a rating in excess of 10 percent for low back strain are met are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

Additionally, the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119  (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial disability-rating and effective-date elements of a service connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

In regard to the claim for service connection for chest pain, the record reflects that the RO provided the Veteran with the notice required under the VCAA in a pre-rating letter dated in June 2005 and a post-rating letter dated in March 2006.  The claim was later readjudicated in a supplemental statement of the case (SSOC) issued in May 2012; thereby curing the timing deficiency with regard to the March 2006 notice.

In regard to the claim for a higher rating for low back strain, this claim arises from the Veteran's disagreement with the rating assigned in connection with the grant of service connection.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007); VAOPGCPREC 8-2003 (2003).  The Court has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as a disability rating) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104  and 7105 (West 2002).  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4). 

In this case, VA obtained the Veteran's service treatment records (STRs), his military personnel records, and all of the identified post-service treatment records.  The Veteran was afforded a VA examination for chest pain in October 2005.  He was afforded VA examinations for low back strain in October 2005 and December 2008.  For the reasons discussed below, the evidence is adequate to make a determination on the claims on appeal.  

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claims are thus ready to be considered on the merits.

Service Connection for Chest Pain

Initially, the Board notes that the Veteran does not content that his chest pain was incurred in combat.  Thus, he is not entitled to application of the provisions of 38 U.S.C.A. § 1154(b) (West 2002). 

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things:  (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

For a showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  If the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2011).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

A necessary element for establishing any service connection claim is the existence of a current disability.  See Degmetich v. Brown, 104 F.3d 1328 (1997) (holding that section 1110 of the statute requires the existence of a present disability for VA compensation purposes); see also Gilpin v. West, 155 F.3d 1353   (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  The presence of a disability at the time of filing of a claim or during its pendency warrants a finding that the current disability requirement has been met, even if the disability resolves prior to the Board's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

In this case, the Veteran was diagnosed as having chest wall pain/costochondritis during service in February 2005; he filed a claim for service connection for this condition in May 2005.  This condition, however, was not present at the time of the October 2005 VA examination.  The Veteran's representative argues that the condition resolved sometime between separation from active duty and the October 2005 VA examination.  Therefore, pursuant to McClain, it is argued that service connection is warranted for costochondritis because this disability was present during the pendency of the claim (see September 2012 Appellant's Brief).  

The Veteran's service treatment records reflect that the Veteran complained of a three day history of intermittent upper chest discomfort in February 2005.  He said he only noticed it a few times lasting about 5 minutes prior to bedtime while lying supine or on his side in his rack.  That morning he said he noticed it for 20 minutes while lying in his rack.  On physical examination, there was tenderness to palpation at the costochondral junction bilaterally in the area of his prior discomfort.  Initially there was no discomfort when placed in a supine position, but with chest palpation, his discomfort reoccurred in the same areas examined.  The assessment was chest wall pain.  A March 2005 Report of Medical Assessment indicates the Veteran had a history of severe costochondritis documented in his record.  At that time, however, he complained only of low back pain and a separated right shoulder.  The Veteran was discharged from active duty in April 2005.  

An August 2005 Post Deployment Assessment notes that the Veteran reported having chest pain or pressure during deployment but not at the time of the assessment.  

The report of the October 2005 VA examination reflects that the Veteran had a history of sharp chest pain and difficulty breathing.  He said that this occurred while on active duty and the examiner noted it felt like a pectoral muscle strain.  The Veteran said it lasted for "several weeks".  He said he did not have any present symptoms and that the tenderness of the muscle subsided since discharge.  On physical examination of the chest, there was no localized tenderness.  Pain with inspiration was no longer present.  The diagnosis was history of chest pain and difficulty breathing attributable to a pectoral muscle train.  The examiner indicated that was no evidence of either chest pain or difficulty breathing at the time of the examination and there had not been a problem since the acute injury.  

The Board finds that the Veteran sustained an acute injury to the chest wall during service in February 2005.  The evidence does not reflect that a chronic disability developed.  According to the Veteran's own statements, the condition resolved after several weeks and he indicated that it was not present in August 2005 on his post-deployment assessment.  Furthermore, although a history of costochondritis was noted on his medical assessment in March 2005, the only reported complaints at that time related to his low back and right shoulder.  

Given the totality of the evidence, the Board does not find that a chronic disability manifested by chest pain was present during the appeal period.  Hence, service connection must be denied.  Without a disability, there can be no entitlement to compensation.  See Degmetich, 104 F.3d at 1328. 

The Board has considered the Veteran's lay statements and assertions along with the arguments presented by his representative.  Implicit in the Veteran's claim is the assertion that he has had chest pain since filing his claim for service connection.  The Veteran is competent to testify as to his observations.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  In addition, lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau).  In this case, however, the Board finds the Veteran's statements in the contemporaneous medical evidence are more probative than his later assertions made in the course of filing a claim for benefits.  As discussed above, the contemporaneous medical evidence indicates the Veteran had an acute injury to the chest wall that resolved after several weeks and was not present during the course of this appeal.

The Board has also considered the special provisions for Persian Gulf veterans under which service connection may be established for manifestations of an undiagnosed illness.  38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 3.317 (2011).  The Veteran's military personnel records indicate that he served in Kuwait and Iraq during the applicable time period.  However, these provisions are not applicable because the Veteran's chest pain was attributed to a known clinical diagnosis, i.e., costochondritis or pectoral muscle strain.   Furthermore, as discussed above, the Veteran's chest pain has not been shown to be chronic or present during the appeal period.  

Accordingly, the Board concludes that the preponderance of the evidence is against the claim for service connection, and the benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for application. 


Increased Rating for Low Back Strain

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2011).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2011).

When all the evidence is assembled, the Board is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C.A. § 5107(a) (West 2002); 38 C.F.R. § 3.102 (2011); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

When a claimant is awarded service connection and assigned a disability rating, separate disability ratings may be assigned for separate periods of time in accordance with the facts found.  Such separate disability ratings are known as staged ratings.  See Fenderson v. West, 12 Vet. App. 119, 126   (1999) (noting that staged ratings are assigned at the time an initial disability rating is assigned).  In Hart v. Mansfield, the Court extended entitlement to staged ratings to claims for increased disability ratings where "the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings."  Hart v. Mansfield, 21 Vet. App. 505, 511 (2007).  Here, as discussed in greater detail below, the disability on appeal warrants a uniform evaluation.

In addition, when assessing the severity of a musculoskeletal disability that, as here, is at least partly rated on the basis of limitation of motion, VA must also consider the extent that the veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain (and painful motion), weakness, premature or excess fatigability, and incoordination-assuming these factors are not already contemplated by the governing rating criteria.  DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); see also 38 C.F.R. §§ 4.40 , 4.45, 4.59. 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40 . 

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse. 
 38 C.F.R. § 4.45. 

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C .F.R. § 4.59. 

The Veteran's service-connected low back strain has been evaluated under Diagnostic Code 5237, for lumbosacral strain.  38 C.F.R. § 4.71a (2011).  Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine, (for Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes).  

Under the General Rating Formula for Diseases and Injuries of the Spine, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease: 

A 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or when the combined range of motion of the thoracolumbar spine is greater than 120 degrees but not greater than 235 degrees; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour.

A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or when the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.

A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.

A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.

Under the rating schedule, forward flexion to 90 degrees, and extension, lateral flexion, and rotation to 30 degrees, each, are considered normal range of motion of the thoracolumbar spine.  38 C.F.R. § 4.71a, General Rating Formula, Note (2), and Plate V. 

Any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, are separately rated under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula, Note (1) (2011).

The Veteran's service treatment records reflect that he complained of a two day history of low back pain in June 2004.  He estimated the pain was 3/10 and was non-radiating.  On physical examination, there was pain in the L3 area and good range of motion.  The assessment was back strain.  Low back pain was also noted on his March 2005 Report of Medical Assessment and his August 2005 Post-Deployment Health Assessment.  

Post-service, the report of an October 2005 VA examination reflects that the Veteran said he had relatively little ongoing back pain.  He said he sometimes had aching in the low back, particular with running.  He said back pain did not bother him at work except on rare occasions with prolonged standing.  On physical examination, he had full range of motion of the low back with 40 degrees on extension, 90 degrees on flexion, 40 degrees on bilateral lateral flexion, and 45 degrees of bilateral rotation.  The examiner noted that with repetitive motion, there was increased ache in his low back, but no decrease in ranges of motion and no fatigue.  The neurological examination was normal and the Veteran's gait was normal.  The diagnosis was low back strain by history with negative X-rays.  The examiner indicated there was no loss of motion and only minimal discomfort with repetitive motion.  The examiner opined that the Veteran had "minimal" limitations due to the back strain, which were slightly aggravated by repetitive motion.  

An August 2007 VA primary care record notes the Veteran's complaints of low back pain.  On physical examination, straight leg raising elicited pain on the right side at 55 degrees and pain on the left side at 40 degrees.  There was mild tenderness to palpation of the lumbosacral lateral areas.  There was no abnormal curvature or muscle spasm.  

The report of a December 24, 2008 VA examination reflects that the Veteran's complaints of daily back pain.  He could not provide a general estimate of the pain, but said that it was bothering him "a little" on the day of the examination.  He did not have any radiating pain or paresthesias and was not being treated by a physician.  There were no incapacitating episodes.  He said that his back pain did not affect his work and that it limited his running to 1.5 miles.  On physical examination, the Veteran's gait was normal.  There was tenderness to palpation of the right and left paralumbar muscles without muscle spasm.  He also complained of pain on midline percussion of the lower lumbar.  Seated straight leg raising was negative.  Deep tendon reflexes were 2/4; muscles strength was 5/5; sensory to light touch and scratch of thighs, legs, and ankles was normal.  Range of motion testing was conducted only twice due to pain.  Extension was to 15 and 20 degrees; flexion was to 105 degrees; right lateral flexion was to 30 and 35 degrees; left lateral flexion was to 35 degrees; right rotation was to 35 degrees; and left rotation was to 35 degrees.  The diagnosis was lumbosacral spine strain.  The examiner indicated that functional impairment was minor and that there was no weakness, fatigability, or incoordination.  An X-ray of the spine showed minimal posterior wedging of the L5 vertebral body.  The remainder of the visualized lumbar vertebral bodies, disc spaces, and posterior elements appeared fairly preserved.  There were no other localized signs of bone or soft tissue abnormality observed.

A September 2009 VA physical therapy record noted the Veteran's complaints of low back pain, worse with standing.  On physical examination, there was tenderness to palpation in the L2-L5 areas.  Manual muscle test was normal; straight leg raising was negative; active range of motion was within normal limits; however, extension was noted to be painful.  In February 2010, a primary care record reflects that the Veteran's gait was steady.  In July 2010, it was noted that his back continued to ache.

In this case, the Board finds that a 10 percent rating, but no higher, is warranted for the Veteran's low back strain throughout the appeal period.  

Prior to December 24, 2008, the evidence reflects that the Veteran had full range of motion of the thoracolumbar spine.  In October 2005, flexion was to 90 degrees, which is considered normal.  Extension, lateral flexion, and rotation of the thoracolumbar spine were actually better than normal even with repetitive testing.  The Veteran also described only minor symptoms.  The Board notes, however, that there was some increased pain on repetitive testing even though there was no additional limitation in range of motion.  Pain was also elicited on straight leg raising in August 2007.  As noted above, the intent of the Rating Schedule is to recognize actually painful joints as entitled to at least the minimum compensable rating for the joint.  38 C .F.R. § 4.59.  In addition, although the October 2005 examiner did not indicate whether there was localized tenderness, tenderness to palpation was noted during military service and in August 2007.  The Board finds that evidence of painful motion and localized tenderness warrants a 10 percent rating under the General Rating Formula and 38 C.F.R. § 4.59.

The Board, however, does not find that a rating in excess of 10 percent for low back strain is warranted at any point during the appeal period.  At no time was forward flexion limited to 60 degrees or less or was combined range of motion of the thoracolumbar spine limited to 120 degrees or less.  The Veteran had full flexion to 90 degrees in October 2005 and better than normal flexion to 105 degrees in December 2008.  Combined range of motion was better than normal in both October 2005 and December 2008.  There was also no evidence of muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.  Hence, a 20 percent rating is not warranted for low back strain.  

Furthermore, the Veteran has denied having any neurologic impairment associated with his low back strain and on objective examination, motor and sensory testing has consistently been normal.  Therefore, a separate rating is not warranted for any associated neurologic abnormalities.

The Board has also considered the Veteran's lay statements that describe his low back pain and discomfort.  The Veteran is certainly competent to describe his observations and the Board finds these statements are credible.  In this case, however, the Board finds the objective medical findings by skilled professionals are more persuasive which, as indicated above, do not support a rating higher than 10 percent for low back strain.  Furthermore, the symptoms described, such as pain and discomfort, are contemplated in the 10 percent rating.  In essence, the lay evidence, while accepted as credible, does not provide a basis for a higher evaluation.

The Board additionally observes that the Veteran has objectively demonstrated pain during range of motion testing.  See DeLuca v. Brown, 8 Vet. App. 202 (1995) (holding that functional loss, supported by adequate pathology and evidenced by visible behavior of the Veteran undertaking the motion, is recognized as resulting in disability); 38 C.F.R. §§ 4.10, 4.40, 4.45.  The Veteran's representative argues that the October 2005 VA examination was inadequate because the examiner did not estimate where pain began on range of motion testing; however, the examiner did indicate that there was no objective evidence that function was additionally limited by pain or fatigue.  This is also supported by the fact that the Veteran reported being able to run 1.5 miles before he was limited by back pain.  In addition, the December 2008 examiner also opined that functional impairment was only minor and that there was no evidence of weakness, fatigability, or incoordination.  Based on the foregoing, the Board finds that the Veteran's low back strain symptomatology is adequately compensated by the 10 percent rating.  The Board finds no basis for the assignment of any higher ratings under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  See DeLuca, 8 Vet. App. at 202  

The Board has also considered whether referral for extraschedular ratings is appropriate.  Such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. Jul. 17, 2009).  The first question is whether the schedular rating adequately contemplates the claimant's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the claimant's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted. 

Here, the rating criteria clearly contemplate the Veteran's disability picture.  They include symptomatology of the type reported by the Veteran and by medical professionals on clinical evaluation.  Significantly, the rating criteria include higher ratings where symptomatology of the appropriate degree is demonstrated.  As such, referral for extraschedular consideration is not warranted. 
Finally, the Board acknowledges the judicial holding in Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In that decision, the United States Court of Appeals for Veterans Claims held that a request for a total rating based on individual unemployability (TDIU), whether expressly raised by the Veteran or reasonably raised by the record, is not a separate 'claim' for benefits, but rather, can be part of a claim for increased compensation.  In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue whether a TDIU is warranted as a result of that disability.  In the present case, there is no indication in the record that reasonably raised a claim of entitlement to a TDIU due to the Veteran's service-connected low back strain.  

In this case, the Board concludes that there is no basis for staged ratings of the Veteran's low back strain and that a higher 10 percent rating is warranted prior to December 24, 2008.  A rating higher than 10 percent, however, is not warranted at any time during the appeal period.  In reaching this decision, the Board has favorably applied the benefit-of-the-doubt doctrine; however, the Board finds that the preponderance is against assignment of any higher ratings.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990). 


ORDER

Service connection for a disability manifested by chest wall pain is denied.

Prior to December 24, 2008, a 10 percent, but no higher, rating for low back strain is granted, subject to the legal authority governing the payment of compensation benefits. 


From December 24, 2008, a rating in excess of 10 percent for low back strain is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


